Citation Nr: 0822697	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left shoulder rotator cuff injury (minor), 
status post acromioplasty and debridement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to July 1982 
and from August 2002 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claims 
of entitlement to service connection for: residuals of left 
shoulder rotator cuff injury, status post acromioplasty and 
debridement, assigning a noncompensable evaluation, effective 
February 28, 2004; post-traumatic stress disorder, assigning 
a 50 percent disability evaluation; and residuals of a right 
knee injury, status post arthroscopy, assigning a 
noncompensable evaluation.  The rating decision also denied 
entitlement to service connection for pseudofolliculitis 
barbae, an unspecified dental condition and for right bundle 
branch block, left axis deviation, hyperlipidemia and high 
cholesterol (also claimed as cardiovascular condition and 
bradycardia rhythm).

In October 2004, the veteran submitted a notice of 
disagreement with the assignment of a noncompensable 
disability evaluation for residuals of left shoulder rotator 
cuff injury, status post acromioplasty and debridement.  VA 
issued a statement of the case in August 2005 and the veteran 
perfected his appeal in September 2005.  In May 2006, the 
veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.

The Board remanded this claim in June 2007 for additional 
evidentiary development.  A rating decision dated in February 
2008 granted a 10 percent disability evaluation for residuals 
of left shoulder rotator cuff injury, status post 
acromioplasty and debridement, effective February 28, 2004.  
In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit is awarded.  Thus, the appeal as to the 
disability rating assigned for his left shoulder disorder 
continues.


FINDINGS OF FACT

1.  The service-connected rotator cuff tear of the left 
shoulder is manifested by normal strength in grip, elbow and 
shoulder; forward flexion to 150 degrees; abduction to 150 
degrees; external rotation to 90 degrees; and internal 
rotation to 35 degrees.

2.  The service-connected rotator cuff tear of the left 
shoulder is not manifested by stiffness, weakness, swelling, 
heat, redness, locking, or instability.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for a rotator cuff tear of the left shoulder, 
status post acromioplasty and debridement, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with 
the first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).   

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in January 2004 and August 
2007 fully satisfied the duty to notify provisions, including 
notice of the degree of disability.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The August 2007 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  

A March 2006 letter provided notice of the manner in which VA 
assigns initial ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, was provided ample 
time to respond with additional argument and evidence, the 
claim was readjudicated and an additional supplemental 
statement of the case was provided to the veteran in February 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
January 2008.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
January 2008 VA examination report is thorough and supported 
by VA outpatient treatment records and private treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran is seeking an increased evaluation for his 
service-connected rotator cuff tear of the left shoulder.  
This disability has been evaluated as 10 percent disabling 
from February 28, 2004.  He essentially contends that his 
disability is more severe than is contemplated by the 
disability rating assigned.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Further, because the appellant's disability 
rating claim has been in continuous appellate status since 
the original assignment of service-connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim.  A staged rating may be assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations, 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2007).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of 
shoulder motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  
Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm midway between the side and shoulder level 
warrants a 20 percent rating.  When motion is limited to 25 
degrees from the side, a 30 percent rating is warranted for 
the minor arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is warranted when there is 
malunion, with moderate or marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 20 percent rating is granted when 
there are frequent episodes and guarding of all arm 
movements.  A 40 percent rating is granted for fibrous union 
of the minor arm; a 50 percent rating is granted for nonunion 
(false flail joint) of the minor arm; and a 70 percent rating 
is granted for loss of head of (flail shoulder) for the minor 
arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  He also does not have 
malunion of the humerus, fibrous union of the humerus, 
nonunion (false flail joint) of the humerus, or loss of head 
of (flail shoulder) the humerus.  Thus, his shoulder 
disability will not be rated on any of those bases.

The veteran received physical therapy for his left shoulder 
at the North Colorado Medical Center from August 2003 to 
November 2003.  Following these treatments, the veteran was 
reported to have little and infrequent pain.  Due to the 
physical therapy, it was reported that the veteran's 
subjective pain level was decreased, his passive range of 
motion was within normal limits, active range of motion was 
only limited by 20 percent for flexion and abduction, his 
shoulder strength was maximized and he was able to perform 
the activities of daily living with minimal impairment.  See 
North Colorado Medical Center private treatment records, 
physical therapy discharge summary, August 13, 2003 to 
November 12, 2003.

X-ray reports of the left shoulder in February 2004 found no 
significant spurring at the acromioclavicular (AC) joint.  
There was no evidence of fracture or dislocation and the 
acromiohumeral space was preserved.  No periarticular 
calcifications were seen and there was no evidence of 
spurring, sclerosis or other significant degenerative change.  
The impression was a normal left shoulder.  See VA Medical 
Center (VAMC) radiology division, left shoulder x-ray report, 
February 25, 2004.

The veteran participated in a VA examination in March 2004.  
The veteran complained of pain with external rotation in 
excess of 90 degrees.  Otherwise, his left shoulder was 
comfortable.  He stated he was directed not to lift more than 
50 pounds.  He noted he was unable to sleep on his left 
shoulder and could not do overhead work with his left arm.  
The effects on his activities of daily living were that he 
could not lift greater than 50 pounds and could not reach 
overhead.  There were no flare-ups of pain.  See VA 
examination report, March 1, 2004.

Upon physical examination, passive range of motion was 
completed without pain or tenderness.  The veteran has a scar 
measuring nine centimeters in length that was well healed and 
nontender.  Range of motion of the left shoulder included 
flexion to 160 degrees, which stayed the same after 
repetitive exercise.  Abduction was 148 degrees and 155 
degrees after repetitive exercise.  External rotation was 70 
degrees and 80 degrees after repetitive exercise.  Internal 
rotation was 78 degrees and 75 degrees after repetitive 
exercise.

In March 2005, the veteran complained of increased left 
shoulder pain.  He noted that his work required overhead 
lifting and moving of heavy objects.  Upon examination, the 
veteran was noted to have a well-healed scar and no muscle 
atrophy was present.  See VAMC treatment record, March 22, 
2005.

In support of his claim, the veteran submitted a letter from 
Eric E. Young, M.D., addressing his left shoulder disability.  
Dr. Young stated that he evaluated the veteran in March 2006.  
This evaluation revealed some loss of movement in the left 
shoulder with the presence of crepitus in the shoulder joint.  
X-ray images obtained showed some early degenerative changes 
but no evidence of a full-blown rotator cuff arthropathy.  
See letter from Eric E. Young, M.D., March 28, 2006.

The veteran underwent Magnetic Resonance Imaging (MRI) in 
September 2007.  The MRI report noted the long head of the 
biceps tendon was localized in the bicipital groove and 
contained by the transverse humeral ligament.  Extensive 
magnetic susceptibility artifact was imparted about the left 
shoulder from the veteran's prior operation.  The biceps 
anchor contained a very subtle linear irregularity underneath 
such, which was suspicious for a type I SLAP lesion.  The 
anterior and posterior cartilaginous labra did not appear to 
be displaced.  No paralabral ganglia were imaged.  The 
subscapularis muscle and tendon appeared to be intact.  The 
AC joint hypertrophic osteoarthritis was moderate, sending 
osteophytes inferiorly.  There was a full thickness tear of 
the supraspinatus tendon.  This allowed superior migration of 
the humeral head in the glenohumeral joint.  There was no 
fatty atrophy of the supraspinatus muscle.  The tendon 
appeared to be retracted from the joint approximately three 
centimeters.  The infraspinatus muscle and tendon as well as 
the teres minor muscle and tendon were intact.  The 
subscapularis muscle and tendon were unremarkable.  There was 
no abnormal fluid collection and the bone cortical and marrow 
signal were appropriate.  Overall, the impression was (1) 
extensive postoperative changes about the left shoulder, 
likely from acromioplasty, (2) torn supraspinatus tendon and 
(3) AC joint hypertrophic osteoarthritis and a probably type 
I SLAP lesion.  See Victor M. Palomares, M.D., MRI report, 
September 14, 2007.

Finally, the veteran participated in a VA examination in 
January 2008.  He noted pain primarily when reaching 
backwards.  He also noted some problems with repetitive use 
with limited endurance.  He denied flare-ups, takes no 
specific medications, and uses no braces.  The only effects 
at home were problems reaching overhead.  The scar on his 
shoulder was well healed without problems.  See VA 
examination report, January 24, 2008.  

Upon physical examination the veteran was noted to be well 
developed, well nourished, right handed and in no acute 
distress.  External examination of the left shoulder showed 
no scarring or muscular atrophy of the shoulder girdle 
muscles or upper arm.  There was no edema or overlying skin 
abnormalities and he had normal strength in grip, elbow and 
shoulder.  Active and passive ranges of motion were tested 
and were consistent.  Forward flexion was to 150 degrees with 
pain noted as 4/10 limiting further motion.  Abduction was to 
150 degrees with pain noted as 4/10 limiting further motion.  
External rotation was to 90 degrees with pain noted as 3/10 
at maximum rotation.  Internal rotation was to 35 degrees 
with pain noted as 3/10 limiting further motion.  Following 
10 repetitive movements with a five pound weight, abduction 
decreased to 140 degrees and pain continued as 4/10.  Other 
measurements remained the same.  The assessment was left 
shoulder, status post acromioplasty and well healed surgical 
scar without complications.  Id.

The Board notes that the VA examinations showed that the 
veteran demonstrated some limitation of motion; however, it 
was not compensable based on the diagnostic criteria.  
Further, the veteran did not have any dislocation of the 
humerus, clavicle or scapula.  The February 2004 VA x-rays 
showed no acute fracture or soft tissue abnormality.  

The Board finds that even taking DeLuca directives into 
consideration, including pain, the fact remains that the 
veteran is able to move his left arm past the midway point 
between side and shoulder level.  In fact, he could move it 
above shoulder level, though with some restriction.  During 
the January 2008 VA examination, the veteran specifically 
denied having stiffness, weakness, swelling, heat, redness, 
locking and instability of the left shoulder.  Accordingly, a 
higher rating is not warranted for left shoulder impairment 
based on dislocation, as the humerus, clavicle, and scapula 
were not dislocated or loose movement was not shown.  A 
higher rating is not warranted based on limitation of motion 
as the veteran's left arm/shoulder movement, even considering 
pain, exceeded the levels indicative of a higher level of 
impairment.

In summary, the Board finds the preponderance of the evidence 
is against granting an evaluation in excess of 10 percent for 
residuals of left shoulder rotator cuff injury (minor), 
status post acromioplasty and debridement during any portion 
of the appeal period.  Thus, the benefit sought on appeal is 
denied.

III.  Extraschedular Rating Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  See 38 
C.F.R. § 3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability picture with respect to the veteran's service-
connected left shoulder disability.  The record does not show 
that the veteran has required any recent hospitalization for 
his left shoulder.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  Although the Board certainly has no reason to 
doubt the veteran's testimony that he suffers from left 
shoulder pain, there is no evidence that the veteran is 
occupationally impaired beyond the level contemplated in the 
assigned disability rating.  There is nothing in the current 
evidence of record to indicate that the veteran's left 
shoulder causes any unusual employment impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disability for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left shoulder rotator cuff injury (minor), 
status post acromioplasty and debridement, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


